



COURT OF
APPEAL FOR BRITISH COLUMBIA




Citation:



Kaiser (Re),









2009 BCCA 97




Date: 20090302

Docket: CA036054

Between:

IN THE MATTER OF THE BANKRUPTCY

OF HELGA
KAISER










Before:



The Honourable Madam Justice Saunders





The Honourable Madam Justice Levine





The Honourable Madam Justice D. Smith




Oral Reasons for Judgment

This
judgment was corrected on the front page on July 16, 2009








R.
  C. Bryfogle, a Creditor, appearing In Person









No
  one appearing for the Trustee in Bankruptcy





Place and Date:



Vancouver
, British Columbia






2
  March 2009






[1]

SAUNDERS J.A.
:
Mr. Bryfogle, a creditor of Ms. Kaiser in bankruptcy, appeals the order of Mr.
Justice Chamberlist dismissing his appeal from an order of Master Baker.  The
order of Master Baker had dismissed Mr. Bryfogles applications for, and I
quote the Notice of Motion an order to lift stay in bankruptcy as it relates
to Creditor Bryfogles counter-claim against Creditor Vannicola Estate claims
in bankruptcy; a claim arising from discontinued proceedings and failure to
appear for examination for discovery and an order, again in the words of the
Notice of Motion to lift stay in bankruptcy as it relates to Creditor
Bryfogles charge of fraud in the claim failed in bankruptcy by Creditor
Vannicola Estate counsel Sharene D. Orstad.  The reasons for judgment of Mr.
Justice Chamberlist may be found at 2008 BCSC 451.  The reasons for judgment of
Master Baker may be found at 2007 BCSC 558.

[2]

Mr. Bryfogle is a creditor of the estate of Ms.
Kaiser.  Another creditor of the bankrupt is the Estate of Helen Vannicola, who
was successful in a civil claim against the bankrupt (prior to bankruptcy). 
The damage award is not in issue but Mr. Bryfogle has complaints about the
costs in that litigation and other litigation that were accepted by the trustee
as part of the Vannicola claim and, as a result of which, he says his share of
the bankruptcy estate was diminished.  It is unclear exactly what costs awards
were made because the orders Mr. Bryfogle refers to are not in his materials. 
Mr. Bryfogle alleges the claims for costs were fraudulent and he wants to sue
the Vannicola estate or its lawyer or both, thereby to recover the balance of
his claim ($9,000) and his costs incurred in pursuing this matter.

[3]

After he filed his Notice of Motion but before
it was heard, a vexatious litigant order was made, in other proceedings, against
Mr. Bryfogle pursuant s. 18 of the
Supreme Court Act
.

[4]

In his order Master Baker found the applications
were caught by the vexatious litigant order, and dismissed the applications. 
Alternatively, he dismissed the motions on their merits.

[5]

In his reasons for judgment Mr. Justice
Chamberlist dismissed the appeal from Master Bakers order.  He found the
applications were not caught by the vexatious litigant order because the Notice
of Motion had been filed prior to the order being made, and then he considered
on their merits the submissions of Mr. Bryfogle.  He dismissed the appeal,
finding it without merit.  In doing so he referred to portions of Master
Bakers reasons for judgment and agreed with them.  It is useful to set out a
portion of Mr. Justice Chamberlists reasons for judgment.

[32]    In
paras. 27 to 30, Master Baker gave these reasons for his conclusion that s.
205(2) was inapplicable to civil proceedings:

[27]    Mr. Bryfogle seems to misunderstand
the effect of s. 205.  It clearly addresses criminal or quasi-criminal offences
under the
BIA
.  He insisted that its application would permit him
a civil remedy.  He argued that both as an individual creditor and as a
representative of all creditors (which status arguably would breach the
injunction given by Groberman J.) he has the right under the
BIA
to maximize the return to creditors from the estate of the bankrupt.  Whether
he has this status or not, he is wrong in his view of s. 205.  It clearly
addresses prosecution for an offence, and does not provide a civil or financial
remedy to creditors.

[28]    In this Mr. Bryfogle has confused
s. 205 with s. 163, another section he is familiar with and referred to in
passing (and therefore another pellet from his litigation shotgun).  Late in
his argument he insisted that his s. 205 report, as he called it, permitted
the court to order examinations under s. 163(2):

(2)      On the application to the court by
the Superintendent, any creditor or other interested person and on sufficient
cause being shown, an order may be made for the examination under oath, before
the registrar or other authorized person, of the trustee, the bankrupt, an
inspector or a creditor, or any other person named in the order, for the
purpose of investigating the administration of the estate of any bankrupt, and
the court may further order any person liable to be so examined to produce any
books, documents, correspondence or papers in the persons possession or power
relating in all or in part to the bankrupt, the trustee or any creditor, the
costs of the examination and investigation to be in the discretion of the
court.

[29]    It does not matter to me whether
Mr. Bryfogle requests the courts intervention, authorization, or direction
either under s. 205 or s. 163.  There is no basis for any such relief.  Nothing
before me suggests that the Trustee has acted improperly or incorrectly to
date, or in any manner that would justify the intervention of the court.  The
Trustee has acted professionally and correctly to date in assessing the proofs
and claims placed before him and in proceeding as he has.  The rights of
creditors have been recognized and protected by the Trustee, despite Mr.
Bryfogles views to the contrary.  Mr. Bryfogles motions are therefore
dismissed.

[30]    Mr. Bryfogle has continued in these
proceedings with the very conduct described and prohibited by judges in other
proceedings.  That conduct requires significant censure, although the same
censure, imposed in other proceedings, does not seem to have had any
significant effect on Mr. Bryfogle to date.  At the close of argument I asked
all parties their view of costs in the event Mr. Bryfogle was successful, and
in the event he was not.  Having heard those arguments I have no doubt that
special costs are warranted and required in these applications.

[33]    I have concluded that Master Bakers
conclusion is correct in law.  Section 205 only speaks of a prosecution and
clearly does not provide for civil remedies to creditors.   I would therefore
dismiss this ground of appeal.

[6]

Mr. Bryfogle appeals the order of Mr. Justice
Chamberlist.  By appealing the order of Mr. Justice Chamberlist, he also brings
into issue the correctness of the order of Master Baker.

[7]

Mr. Bryfogles raises these issues, and I quote
from his factum:

1        Application of
Mr. Justice Meiklems
ex post facto
order, application which is
unconstitutional on its face, and the future application order, which violates
the
Bankruptcy and Insolvency Act
and the doctrine of paramountcy.

2        Failure of Mr.
Justice Chamberlist to fully address unconstitutionality of the
ex post
facto
order and failure to address the future application effect of Mr.
Justice Meiklems order.

3        Trial and lower
appellate court error saying the doctrine of paramountcy does not apply to s.18
of the
Supreme Court Act
; that a creditor in bankruptcy can by way of
any order arising out of s.18 of the
Supreme Court Act
; be denied right
of appearance as a creditor in bankruptcy.

4        Trial and lower
appellate court error in failing to address the fact a creditor in bankruptcy
is a respondent, and cannot be deemed to be initiating judicial proceedings,
where right of audience is subject to a s.18 order.

5        Trial and lower
appellate court error in deeming s. 205 only applicable to criminal
proceedings, and s. 205(2) reports are not allowed in civil bankruptcy
proceedings; where such is allowed in the same registry when tiled by an
attorney; allowed by the plain language of the
Bankruptcy and Insolvency
Act.

6        The trial and
lower appellate court erred in disallowing s. 163(2) examination of the
creditor alleged to have engaged in misconduct by filing false affidavits and
claims in bankruptcy; in violation of the
Bankruptcy and Insolvency Act.

7        The lower
appellate court erred, in not reinstating my motions for further deliberation,
or reversing orders for costs.

[8]

I observe that the first four grounds of the
appeal concern the application of the vexatious litigant order.  As Mr. Justice
Chamberlist agreed with Mr. Bryfogle that the order did not preclude his
application, there is no need to discuss those grounds further.

[9]

That leaves the other three grounds of appeal.

[10]

In my view, those grounds of appeal are without
merit.  I start by observing that Mr. Bryfogles Notice of Motion was
ill-conceived in requesting orders lifting the stay in the bankruptcy.  That
stay is under s. 69.3 of the
Bankruptcy and Insolvency Act
and it is
lifted if a creditor wishes to sue or continue suing the bankrupt (usually in
respect of a claim that survives bankruptcy).  Mr. Bryfogle does not wish to
sue the bankrupt.  His object is to sue the estate of Ms. Vannicola, or
otherwise to challenge the claim submitted to Ms. Kaisers estate by Ms.
Vannicolas estate which was accepted by the trustee in bankruptcy.  The
appeal, so far as it is dismissal of his application to lift the stay, in my
view, must be dismissed.

[11]

Mr. Bryfogle also made submissions on three
discrete matters: application of s. 205, application of s. 38 and application
of s. 163. all of the
Bankruptcy and Insolvency Act
.  I address these
individually.

[12]

On s. 205, Mr. Bryfogle has produced and seeks
to rely upon a report he prepared, ostensibly under s. 205 of the
Act
. 
I consider Mr. Justice Chamberlist is correct; s. 205 is addressed to criminal
or quasi criminal matters.  In any case, Mr. Bryfogle, before us, is not
seeking to start a prosecution using that section.  Rather he wants to use his
report as evidence on his application.  In my view, his s. 205 report is not
evidence of the information contained in it as it is not in evidentiary form. 
Evidence is brought to court on a Notice of Motion by way of affidavits are in the
correct form, that is, sworn or solemnly affirmed.  The report does not meet
this criteria.  Although Mr. Bryfogle could have made the same allegations and
provided some detail in an affidavit, he did not do so.  There is, in my view,
no merit to this aspect of the appeal.

[13]

Next I turn to s. 38.  That section provides:

38(2)  On an
order under subsection (1) being made, the trustee shall assign and transfer to
the creditor all his right, title and interest in the chose in action or
subject-matter of the proceeding, including any document in support thereof.

[14]

Mr. Justice Chamberlist replicated this section
but did not analyze it.  Likely that is because Mr. Bryfogles Notice of Motion
did not refer to s. 38.  On this basis alone there can be no complaint. 
However, as to the merits of any application under s. 38, were there a valid
application, I would not permit an action to be commenced because the Kaiser
estate has no claim against the Vannicola estate, and s. 38 concern actions for
the benefit of the estate.  The s. 38 action is an action in lieu of the
trustee pursuing it, but here the trustee has accepted the claim Mr. Bryfogle
challenges.  This action would be solely for the benefit of Mr. Bryfogle and
would be addressed to the distribution of the Estate not the quantum of the
Estate.

[15]

Last is s. 163.  Section 163 provides:

163(2
) On the application to the court by the Superintendent, any
creditor or other interested person and on sufficient cause being shown, an
order may be made for the examination under oath, before the registrar or other
authorized person, of the trustee, the bankrupt, an inspector or a creditor, or
any other person named in the order, for the purpose of investigating the
administration of the estate of any bankrupt, and the court may further order
any person liable to be so examined to produce any books, documents,
correspondence or papers in the persons possession or power relating in all or
in part to the bankrupt, the trustee or any creditor, the costs of the
examination and investigation to be in the discretion of the court.

Section 163 deals with investigation of
the trustees administration of the estate and again Mr. Bryfogle has not
challenged the propriety of the trustees administration of the estate.  That
being so, I do not see how one could say sufficient cause is shown to justify
the relief sought.

[16]

For these several reasons, I would dismiss the
appeal.

[17]

LEVINE J.A.
: I
agree.

[18]

D. SMITH J.A.
: I
agree.

[19]

SAUNDERS J.A.
:
The appeal is dismissed.

The Honourable Madam Justice Saunders


